G. H. A. KUNST, Judge.
About 9:15 o’clock on the morning of the 27th day of March, 1943, a bus of the Logan-Williamson Bus Company, driven by Raymond Preston, on u. s. route no. 52, headed in the direction of Williamson, had stopped to discharge passengers on the right side of the road, before making a highway crossing into Borderland, Wayne county, West Virginia.
An automobile, owned and driven by Granville Goff, in opposite direction from the bus, suddenly stopped and a three ton White road dump truck of respondent, driven by Clyde Waller, following, struck the automobile, which caused it to roll across the road a distance of about twenty feet and to strike the bus.
Claimant alleges that respondent’s truck was being driven at an unlawful rate of speed and that negligence of its driver was *404the proximate cause of the collision of truck and automobile, and of it with the bus, which threw claimant from her seat in the bus and caused injuries for which she asks for an award of $7,500.00 against respondent.
At the time of the accident, it was raining, the road was wet and slippery* visibility was good, the truck was being driven at a speed of about twenty of twenty-five miles an hour, when within approximately one hundred feet of the Goff car, a signal for left turn was given by the driver of the car who, instead of following his given signal, stopped his car. The driver of the truck, when the car stopped, by putting on brakes was unable to stop but succeeded in reducing speed of truck to nine or ten miles an hour and the force of the collision of truck with car was sufficient to move car across the road into the front of bus, breaking a fog lamp.
Evidence of two witnesses, bus passengers and the driver of bus, was that the jar of car striking bus was so slight that it was not noticed by them and that they did not see any one in any way affected by it. That the seats and nothing in bus were moved or displaced and that no one in bus, including claimant, in any way complained of injury or inconvenience by reason of the collision. That the bus driver had no knowledge of and was not notified of any injury to claimant until four days later.
The evidence indicated that the accident was caused by the driver of car not having driven in accordance with his given left-turn signal.
The testimony of the doctor to whom the claimant was going for treatment for menopause was that he thought her condition was aggravated since his last examination and which was probably caused by the accident, but that he thought that claimant had sustained no permanent injury.
No negligence of respondent having been proven, no award is made.